Case 17-12107-RBR Doc 97 Filed 11/26/18 Page 1 of 5

UN}TED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIBA
FT. LAUDERI)ALE DIVSION

In re: Timothy Dale Conner § Case No. 0117-1')1~:-12107
Zade Tumer Conner §
Tiinothy D Conner §
§

})ebtor(s) Zade T Conner

 

NO'I`ICE OF TRUSTEE’S FINAL REPORT AND
APPLICATIONS FOR COMPENSAT!ON
AND DEADLINE 'I`O OBJECT (NFR)

Pursuant to Fed. R. Bankr. P. 2902(a)(6) and 2002(£)(8), please take notice that Chad S. Paiva,
trustee of the above styled estate, has fiied a Final Report and the trustee and the trustee’s professionals
have filed final fee applications, which are summarized in the attached Sumrnary of 'I`rustee’s Final
Report and Applications for Coinpensation.

The complete Finai Report and all applications for compensation are available for inspection at
the OHice of the Clerk, at the following address:

Clerk, U S Bankruptcy Court
299 East Broward Bivd
Room I12

Fort Lauderdale, FL 33330

Any person wishing to object to any fee application that has not already been approved or to the
Finai Report, must file a written objection within 21 days from the mailing of this notice, together with a
request for a hearing and serve a copy of both upon the trustee, any party whose application is being
challenged and the United States 'I`rnstee. If no objections are filed, the Court will act on the fee
applications and the trustee may pay dividends pursuant to FRBP 3009 without further order of the Conrt.

Date Maiied: 11/26/2018 By: /s/ Chad S. Paiva
’I`rustee
Chad S. Paiva
525 Okeechobee Bivd.
Suite 900
West Palm Beach, FL 33401
(561) 227~2370
chad.paiva@gmiaw.corn

UST Form 101-7-NFR (10/1/2010)

Case 17-12107-RBR Doc 97 Filed 11/26/18 Page 2 of 5

{}NITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FT. LAUDER})ALE DIVSION
In re: 'I`imotny DaIe Conner § Case No. 0: i7-bk-12107
Zade Turner Conner §
'i`irnotny D Conner §
Debtor(s) Zade T Conner §
SUMMARY OF TRUSTEE’S FINAL REP()RT
ANI) APPLICATION FOR COMPENSATION
T he Fz'nal Report shows receipts of $ 113,1 15.54
and approved disbursements of $ 24,031.55
leaving a balance on hand of * $ 89,083.99
Balance on hand: $ 89,083.99
Claims of secured creditors will be paid as foilows:
Clairn Ciaim Allowed Amonnt Interirn Payrnents Proposed
No. Ciairnant Asserted of Ciairn to Date Payment
l Fiorence County 'i`reasurer's 1,626.84 0.00 0.0{} 0.00
{)Hice
2 Fiorence County 'i`reasnrer's 534.87 0.00 0.00 0.00
Ofiice
9 CresCom Bank 0.00 0.00 9.00 0.00
Total to be paid to secured creditors: $ 0.{}0
Remaining baiance: $ 89,{}83.99
Appiication for chapter 7 fees and administrative expenses have been filed as follows: 7
Interim Payments Proposed
Reason/Applicant Totai Requested to Date Payment
Trnstee, Fees - Chad S. Paiva 8,905.78 0.00 8,9{)5.78
Trustee, Expenses - Chad S. Paiva 51.78 0.00 51 .78

 

 

 

 

 

' 'I'he batance of funds on hand in the estate may continue to esm interest until disbursed The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additionai compensation not to exceed the maximum compensation set forth under li U.S.C. § 326{a) on
account of the disbursement of the additional interest

UST Form 101-7-NFR (10/1/2010)

 

 

 

Case 17-12107-RBR Doc 97 Filed 11/26/18 Page 3 of 5

Application for chapter 7 fees and administrative expenses have been filed as foiiows:

 

 

 

 

 

Interim Payments Proposed
Reasoanppiicant Total Requcsted to Date Payment
Attorney for 'I`rustee, Fees - Greenspoon Marder LLP 7,14€}.60 9.00 7,140.60
Attorncy for Trnstee, Expenses ~ Greenspoon Mardcr LLP 272.96 0.00 272.96
Accountant for 'i`rustee, Fecs - Yip Associates 4,202.50 0.00 4,202.50
Acconntant for Trustee, Expenses - Yip Associates 195.32 0.06 195.32

 

 

 

 

 

Totai to be paid for chapter 7 administration expenses:

Rernaining balance:

Application for prior chapter fees and administrative expenses have been filed as follows:

$ 20,']'68.94
$ 68=315.65

 

 

 

 

 

 

 

 

Interim Payments Proposed
Reason/Applicant ’I`otal Reqnested to Datc Payment
NONE
Total to be paid for prior chapter administration expenses: $ 0.00

Reniaining balance:

$ 682315.05

In addition to the expenses of administration listed above as may be allowed by the
Court, priority claims totaling $8,740.26 must be paid in advance of any dividend to

general (unsecured} creditors

Aliowed priority ciairns are:

 

 

 

 

 

 

 

 

 

Clairn Allowed Amottnt Interirn Payrnents Proposed

No. Claimant oi` Claim to Date Payrnent

6-1 Internal Revenue Service 0.{}0 0.00 0.00

6~2 Internal Revenue Service 8,740.26 G.OO 8,740.26
Total to be paid for priority ciaims: $ 8,740.26

Rernaining baiance:

UST Form 101-7-NFR (10/1/2010)

$ 59,574.79

 

 

 

Case 17-12107-RBR Doc 97 Filed 11/26/18 Page 4 of 5

The actual distribution to Wage claimants included above, it` any, Wiil be the proposed
payment less applicable withholding taxes (which will be remitted to the appropriate taxing
authorities).

Timely claims of general (nnsecurcd) creditors totaling $3,437,504.55 have been allowed and
will be paid go gain only after all allowed administrative and priority claims have been paid in full.
'l`he tirnely allowed general (nnsecnred) dividend is anticipated to be 1.7 percent,
plus interest (if applicabie).

”l`imeiy allowed general (unsecurcd) claims are as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Claim Allowed Amount Interim Payments Proposed
No. Claimant of Claim to Date Payment
3 Ally Financial 6,132.67 0.00 106.28
4 Capital One Bank (USA), N.A. 4,148.18 0.00 71.89
5 Capital One Bank (USA), N.A. 2,437.4l 0.00 42.24
6-1 lnternai Revenue Service 2,809.99 0.00 48.70
7 South State Bank 55,167.98 0.00 956.11
8 Ameris Bank 602,913.72 0.00 10,448.99
10 Banl< ofNorth Carolina 2,763,894.60 0.00 47,900.58
'l`otal to be paid for timely general unsecured claims: 3 59=574.79
Rernaining balance: $ 0.00
Tardily filed claims of general (nnsccurcd) creditors totaling $0.00 have been
allowed and will be paid pr_‘g fagg only after all allowed administrativel priority and timely filed
general (unsecured) claims have been paid in fuil, Tl'xe tardily fried claims dividend is anticipated
to be 0.0 percent, pins interest (it` applicable).
Tardily filed general (unsecured) claims are as follows:
Claim Allowed Arnount Interim Payments Proposed
No. Clairnant of Claim to Date Payment
NONE
Total to be paid for tardy general unsecured claims: $ 0.00
Remaining balance: $ 0.00

UST Form 101-7-NFR (10)'1/2010)

 

Case 17-12107-RBR Doc 97 Filed 11/26/18 Page 5 of 5

Snbordinated unsecured claims for lines, penalties, forfeitures, or damages and claims
ordered subordinated by the Court totaling $0.00 have been allowed and will be paid
w mm only after all allowed administrative, priority and general (nnsecnred) claims have been paid
in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
plus interest {if applicable).

Subordinated unsecured claims for tincs, penalties, forfeitures, or damages and claims
ordered subordinated by the Court are as follows:

 

Allowed Amount Interim Payrnents Proposed

 

 

 

 

 

 

 

Claim
No. Claimant of Claim to Date Payment
NONE
Total to be paid for subordinated claims: $ 0.00
Rernaining balance: $ 0.00

Prepared By: /s/ Cpad S. Paiva
'i`rustec

Cbad S. Paiva

525 Okeechobee Blvd.

Suite 900

West Palrn Beach, FL 33401
(561) 227-2370
chad.paiva@grnlaw.com

STATEMENT: Tbis Unit`orm Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(3)(2) applies.

UST Form 101-7-NFR (lO/l/ZBIO)

